DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franca et al. (US 2011/0147366) in view of Burkhardt et al. (US 2017/0086258)

Re Claim 1; Franca discloses a method of controlling a cooking appliance (10, Fig. 1) which includes at least one electrical load (14) and 
a controller (30, Fig. 2), the electrical load being variably connected to at least one of a plurality of phases (40, 42) of a power connection, the phase being selected from among the plurality of phases. (Par. 0007)
 Franca discloses wherein the future power demand of the electrical load is acquired by the controller. (Fig. 2, because the temperature sensor and the thermal limiter is coupled to the controller, the future power demand of the load is acquired by the controller)


Franca does not necessarily disclose wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand.
However Burkhardt discloses wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand (0073-0078).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the controller of Franca with the controller disclosed in Burkhardt motivated by the desire to determine the future power demand of the electrical load in order to provide an appropriate amount of power to the load in order to avoid power wastage. 

Re Claim 4; Franca discloses wherein the current phase load of the respective phases of the power connection is acquired by the controller. (Fig. 2. All the phase are connected to the controller)

Re Claim 5; Franca discloses wherein an electrical load which is being connected or has a higher future power demand is connected to the phase of the power connection which has the lowest current phase load. (Par. 0032)

Re Claim 6; Franca discloses wherein the allocation of the electrical load to a phase of the power connection is checked by the controller in cycles and, if required, is changed. (Par. 0023 and 24, checked by the both the sensor 36 and the limiter 38 continuously)

Re Claim 7; Franca discloses wherein the electrical load is variably connected to two phases of the power connection. (Par. 0032, 0033)

Re Claim 8; Franca discloses wherein two electrical loads are provided, both of which are variably connected to the same phase of the power connection. (Fig. 1, 2 and par. 0033-0034)

Re Claim 9; Franca discloses wherein the electrical load is dedicated to two or more phases, the controller selecting at least one of the dedicated phases to variably connect the electrical load to at least one of the dedicated phases of the power connection.  (Par. 0032, 0033)

Re Claim 10; Franca discloses a cooking appliance (12) comprising at least one electrical load (18, Fig. 2), a controller (30), and a variable phase switch (22) which variably switches the electrical load with at least one of a plurality of phases of a power connection, the phase being selected from among the plurality of phases. (Fig. 1 and 2, Par. 0032, 0033)
Franca discloses wherein the future power demand of the electrical load is acquired by the controller. (Fig. 2, because the temperature sensor and the thermal limiter is coupled to the controller, the future power demand of the load is acquired by the controller)

Franca does not necessarily disclose wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand.
However Burkhardt discloses wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand (0073-0078).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the controller of Franca with the controller disclosed in Burkhardt motivated by the desire to determine have determined the future power demand of the electrical load and select the appropriate phase of power supplied to the load in order to provide an appropriate amount of power to the load in so as to avoid power wastage. 

Re Claim 11; Franca discloses wherein the phase switch is connected to all phases of the power connection via at least one interface. (Fig. 2, connected to by the buses connecting the switch 22 to the controller 30)

Re Claim 12; Franca discloses wherein the electrical load (18) is a heating device which has at least two heating areas, (14 and 16) the heating areas being two heating zones of a heating 

Re Claim 13; Franca discloses wherein at least one electrical load (18) is dedicated to two or more phases, the controller (30) connecting the electrical load to at least one of the dedicated phases via the variable phase switch. (Par. Par. 0032, 0033 and Fig. 2)

Re Claim 15; Franca discloses wherein the electrical load is a heating device which has at least two heating areas, the heating areas being two heating zones of a heating element or being formed by two separate heating elements. (Par. 0022, 0032, 0033)

Re Claim 16; Franca discloses wherein at least one electrical load is dedicated to two or more phases, the controller connecting the electrical load to at least one of the dedicated phases via the variable phase switch (22, Fig. 2). (Par. 0022, 0032, 0033)

Re Claim 17; Franca discloses wherein at least one electrical load is dedicated to two or more phases, the controller connecting the electrical load to at least one of the dedicated phases via the variable phase switch (22, Fig. 2). (Par. 0022, 0032, 0033)

Re Claim 18; Franca discloses wherein at least one electrical load is dedicated to two or more phases, the controller connecting the electrical load to at least one of the dedicated phases via the variable phase switch (22, Fig. 2). (Par. 0022, 0032, 0033).

Re Claim 19; Franca discloses A method of controlling a cooking appliance (10) which includes at least one electrical load (16) and a controller (20), the electrical load being variably connected to at least one of a plurality of phases of a power connection, (Par. 0010,0025). Franca does not necessarily disclose wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand.
However Burkhardt discloses wherein the future power demand of the electrical load, which defines whether the at least one electrical load is connected or switched off in the future, is acquired by the controller which accesses an ongoing cooking program in order to determine said future power demand (0073-0078).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the controller of Franca with the controller disclosed in Burkhardt motivated by the desire to determine have determined the future power demand of the electrical load and select the appropriate phase of power supplied to the load in order to provide an appropriate amount of power to the load in so as to avoid power wastage.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 10/07/2020, with respect to the rejection(s) of claim(s) 1, 10 and 19 under 35.USC. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burkhardt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL KESSIE/
02/11/2020